Citation Nr: 0126141	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for residuals of a right 
arm shell fragment wound (Muscle Group IV), currently rated 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1965 
to September 1967.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDING OF FACT

The appellant's residuals of a right arm shell fragment wound 
are not productive of more than moderate disability because 
he has good range of motion without abnormal movement, 
guarding of movement, weakness, instability, tenderness, 
edema, or effusion.  


CONCLUSION OF LAW

A rating greater than 10 percent for residuals of a right arm 
shell fragment wound is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his residuals from the shell 
fragment wound he sustained to his right arm during service 
are more severely disabling than currently evaluated, thereby 
warranting a higher rating.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the January 2001 
Statement of the Case informed him of what evidence was 
needed to demonstrate that his residuals of a right arm shell 
fragment wound warranted a higher rating, and he was provided 
ample opportunity and time to submit evidence.   The Board 
notes that the appellant did not elect to present testimony 
at a personal hearing.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records show that the appellant sustained a 
shell fragment wound to the right arm in July 1966 that did 
not involve any artery or nerve damage.  The wound was 
debrided.  A notation dated later in July 1966 indicated that 
the appellant was experiencing pain in the shoulder.  It was 
reported that the muscle extending down from the shoulder was 
spastic and that there was not good motion.  While a right 
arm scar was noted at the August 1967 separation medical 
examination, evaluation of the upper extremities at that time 
revealed normal findings.  

At an August 1971 VA medical examination, the appellant 
complained of pain in his right arm when working or lifting, 
with occasional cramps in the fingers.  Physical examination 
revealed full range of motion in the right arm, no muscular 
spasm, a normal grip in the right hand, and no keloid 
formation associated with a one and a half inch scar in the 
anterior aspect of the right arm.  An X-ray of the right 
upper extremity revealed a small metallic fragment in the 
soft tissues of the lateral aspect of the mid upper 
extremity, with unremarkable bony architecture and normal 
glenohumeral articulation.  The diagnosis was residuals of a 
shell fragment wound to the right arm.  Dermatological 
evaluation at the same time noted a healed gunshot wound scar 
of the right arm.  

The appellant underwent a VA joints examination in August 
2000 for the purpose of evaluating the residuals of his right 
arm shell fragment wound.  He complained of pain, weakness, 
stiffness, swelling, instability, giving way, fatigability, 
and lack of endurance.  He stated that he was not receiving 
any treatment for his right arm, his shoulder sometimes 
interfered in his job as a letter carrier for the U. S. 
Postal Service when putting letters in the box.  He was noted 
to be right-handed.  Although the report noted that the 
appellant complained of pain at the point where motion in the 
right arm stopped, the examiner indicated that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement associated with the right 
arm.  A four by one centimeter scar was noted in the right 
upper deltoid.  Range of motion testing for the right 
arm/shoulder revealed forward flexion to 174 degrees, 
abduction to 176 degrees, external rotation to 86 degrees, 
and internal rotation to 85 degrees.  The diagnosis was 
arthralgia of the right shoulder following shrapnel wound of 
the right arm, with no loss of function due to pain.  

Service connection was granted for residuals of a right arm 
shell fragment wound with retained foreign body by a November 
1971 rating decision, which assigned a 10 percent rating 
under Diagnostic Code 5304 from April 30, 1971.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: six groups for the 
shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 
three groups for the forearm and hand (Diagnostic Codes 5307 
through 5309); three groups for the foot and leg (Diagnostic 
Codes 5310 through 5312); six groups for the pelvic girdle 
and thigh (Diagnostic Codes 5313 through 5318); and five 
groups for the torso and neck (Diagnostic Codes 5319 through 
5323).  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, except in the case of an 
ankylosed knee, where Muscle Group XIII, if disabled, will be 
rated, but at the next lower level than that which would 
otherwise be assigned, and in the case of an ankylosed 
shoulder, where the evaluation of the shoulder joint under 
Diagnostic Code 5200, if Muscle Groups I and II are severely 
disabled, will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle groups 
themselves will not be rated.  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(a), (b), and (c).  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe, with the following 
characteristics for each type: (1) slight disability of 
muscles. (i) type of injury- simple wound of muscle without 
debridement or infection, (ii) history and complaint- service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section, (iii) objective findings- 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue; (2) moderate disability 
of muscles. (i) type of injury- through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection, (ii) history and complaint- service department 
record or other evidence of in-service treatment for the 
wound, and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles, (iii) 
objective findings- entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side; 
(3) moderately severe disability of muscles. (i) type of 
injury- through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring, (ii) history and 
complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
positive evidence of impairment demonstrated on tests of 
strength and endurance as compared with the sound side; (4) 
severe disability of muscles. (i) type of injury- through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, (ii) history 
and complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area on 
palpation, muscle swelling and abnormal hardening in 
contraction, and severe impairment of function indicated on 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side. If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d).  

Muscle Group IV is made up of the intrinsic muscles of the 
shoulder girdle, which consist of the supraspinatus, the 
infraspinatus and teres minor, the subscapularis, and the 
coracobrachialis.  The functions of Muscle Group IV involve 
stabilization of the shoulder against injury in strong 
movements, holding the head of humerus in socket, and 
abduction, outward rotation, and inward rotation of the arm.  
When there is severe disability associated with Muscle Group 
IV, a 30 percent rating is assigned for the dominant arm and 
a 20 percent rating is assigned for the non-dominant arm.  
When the disability manifested is moderately severe, a 20 
percent rating is assigned for either arm.  A 10 percent 
rating is assigned for either arm if there is moderate 
disability shown.  When the disability is slight, a 
noncompensable rating is assigned for either arm.  38 C.F.R. 
§ 4.73, Diagnostic Code 5304.  

Because the August 2000 VA examination of the appellant's 
right arm did not reveal objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement, 
the Board finds that his residuals of a right arm shell 
fragment wound are productive of no more than moderate 
disability.  Therefore, the Board is unable to identify a 
basis to grant a higher rating for the right arm disorder 
under Diagnostic Code 5304.  

The Board has also considered whether a higher rating may be 
assigned for the residuals of a right arm shell fragment 
wound on the basis of limitation of motion.  For limitation 
of motion of the major arm, a 40  evaluation is assigned when 
range of motion is only to 25 degrees from the side, a 
30 percent evaluation is assigned if motion is limited to 
midway between the side and shoulder level, and a 20 percent 
evaluation is assigned for limitation of motion to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal 
ranges of motion for a shoulder consist of forward flexion to 
180 degrees, abduction to 180 degrees, external rotation to 
90 degrees, and internal rotation to 90 degrees. 38 C.F.R. §  
4.71, Plate I (2001) As the August 2000 VA joints examination 
showed that the appellant had 174 degrees forward flexion, 
176 degrees abduction, 86 degrees external rotation, and 85 
degrees internal rotation in his right arm/shoulder, the 
Board finds that the degree of limitation of motion 
associated with his right arm disorder does not permit a 
rating greater than 10 percent based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of several symptoms associated 
with his residuals of a right arm shell fragment wound, 
including pain and weakness, the Board does not find that 
such pain and weakness has resulted in functional disability 
in excess of that contemplated in the 10 percent evaluation 
already assigned.  The evidence demonstrates that the range 
of motion in the right arm/shoulder is good, and the 
physician at the August 2000 VA examination opined that the 
appellant had no loss of function in the arm due to pain.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's right arm 
disorder on the basis of functional disability.  

In Fanning v. Brown, 4 Vet. App. 225 (1993), the Court stated 
that it was possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Subsequently, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.  
Therefore, the Board has also considered whether the scar 
associated with the appellant's right arm shell fragment 
wound warrants a separate compensable rating.  Under 
38 C.F.R. § 4.118, a 10 percent evaluation is assigned for a 
superficial scar when it is poorly nourished with repeated 
ulceration (Diagnostic Code 7803), or when it is tender and 
painful on objective demonstration (Diagnostic Code 7804).  
Scars may also be rated under Diagnostic Code 7805 as for 
limitation of function of the body part affected.  In this 
case, the evidence does not establish that the right arm scar 
is poorly nourished with repeated ulceration, or tender and 
painful, or that it results in limitation of function.  
Therefore, a separate compensable rating is not warranted for 
the scar associated with the appellant's right arm shell 
fragment wound.  


ORDER

An increased rating for residuals of a right arm shell 
fragment wound is denied.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

